Name: Commission Regulation (EC) No 1566/1999 of 16 July 1999 amending Regulation (EC) No 194/97 setting maximum levels for certain contaminants in foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: chemistry;  health;  deterioration of the environment;  plant product
 Date Published: nan

 Avis juridique important|31999R1566Commission Regulation (EC) No 1566/1999 of 16 July 1999 amending Regulation (EC) No 194/97 setting maximum levels for certain contaminants in foodstuffs (Text with EEA relevance) Official Journal L 184 , 17/07/1999 P. 0017 - 0017COMMISSION REGULATION (EC) No 1566/1999of 16 July 1999amending Regulation (EC) No 194/97 setting maximum levels for certain contaminants in foodstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food(1), and in particular Article 2(3) thereof,(1) Whereas Commission Regulation (EC) No 194/97 of 31 January 1997 setting maximum levels for certain contaminants in foodstuffs(2), as last amended by Regulation (EC) No 864/1999(3), establishes maximum limits of aflatoxins for, inter alia, nuts and dried fruit and cereals;(2) Whereas the maximum limits of aflatoxin B1 and aflatoxin total laid down for nuts and dried fruit to be subjected to sorting, or other physical treatment, before human consumption or use as an ingredient in foodstuffs have to be reconsidered before l July 1999 according to the progress of scientific and technological knowledge; whereas only limited information has been submitted; whereas commitments were made to submit more relevant information and to continue the ongoing research; it is therefore appropriate to extend the period of time to submit this information;(3) Whereas it is foreseen to fix a specific limit for cereals to be subjected to sorting or other physical treatment, before human consumption or use as an ingredient in foodstuffs before l July 1999; whereas in the case of cereals, it cannot be excluded that sorting methods or other physical treatments can reduce the level of contamination of aflatoxins; that in order to be able to check the efficiency of these methods, data justifying the fixing of a specific maximum limit for unprocessed cereals were requested; whereas as the result of extensive monitoring, no high levels of aflatoxins were detected in cereals in the year 1998 to 1999; consequently, the efficiency of sorting methods or other physical treatments to reduce the level of contamination of aflatoxins could not be demonstrated; taking into account the fact that the degree of contamination can vary from year to year, it is therefore appropriate to extend the period of time to submit these data;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Foodstuffs,HAS ADOPTED THIS REGULATION:Article 1The date of "l July 1999" in footnotes 5 and 6 in the Annex to Regulation (EC) No 194/97 shall be replaced by 1 "July 2001".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 30 June 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 37, 13.2.1993, p. 1.(2) OJ L 31, 1.2.1997, p. 48.(3) OJ L 108, 27.4.1999, p. 16.